Title: From John Quincy Adams to John Adams Smith, 22 July 1815
From: Adams, John Quincy
To: Smith, John Adams



Dear Sir
London 22 July 1815.

I have received your favour of the 13 May, and assure you that it would give me great satisfaction to contribute in any suitable manner in my power to promote your views of laudable ambition—I am precluded however by several insuperable considerations, from the possibility of complying with your request that I would recommend your appointment, as Secretary of Legation to this Court.—The first is, that I had before receiving your Letter, earnestly recommended another person, who I have yet some reason to expect, may be appointed—The second is that I have had two other applications previous to yours, from persons of very respectable character, to one of whom I have promised that I would at least not interfere with his prospects of obtaining the appointment, except in favour of the Gentleman whom I had previously recommended, and to the other of whom I could assign no good reason, for promoting your wishes in preference and opposition to his—The third is, that I have invariably declined recommending any of my own relations to appointments for office.—I took your Brother with me, as my private Secretary to Russia, and as the Law constituting Secretaries of Legation passed while he was there, I have the temporary appointment to him.—But the relation between a Public Minister and his Secretary of Legation is of such a nature that I do not think it conducive to the Service that any relation of Kindred should subsist between them.—It is my earnest wish that you, and every other kinsman of mine who may be desirous of serving the Public should obtain his appointment by his own merit, and not by the influence of my patronage whatever.—Least of all would it comport with my ideas of delicacy or propriety, that they should by any interference of my part, obtain a preference over other Candidates, with superior or even equal claims to merit.
I receive with much pleasure the account of your progress and advancement at the Bar, and with every good wish for your prosperity remain, your friend and very humble Servt.
